***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
STATE OF CONNECTICUT v. CHAD LAMAR FARRAR
                (AC 40879)
                       Lavine, Prescott and Elgo, Js.

                                  Syllabus

The defendant, who had been convicted, on a guilty plea, of the crimes of
   possession of a controlled substance with intent to sell and criminal
   possession of a firearm, and had been sentenced to a total effective
   term of seven years incarceration followed by eight years of special
   parole, appealed to this court from the judgment of the trial court
   denying his motion to correct an illegal sentence. In his motion to correct
   an illegal sentence, he claimed that his sentence, which included a term
   of imprisonment and a period of special parole, was not authorized by
   statute and, thus, violated his constitutional right against double jeop-
   ardy. Specifically, he claimed that his sentence of incarceration followed
   by a period of special parole was prohibited by the statute (§ 53a-35a)
   that requires that a defendant be sentenced to a definite term of imprison-
   ment, because special parole is not a definite term of imprisonment.
   Held that the trial court properly denied the defendant’s motion to
   correct an illegal sentence; the defendant’s sentence was explicitly
   authorized by statute and did not constitute an illegal sentence, as the
   applicable statutes (§§ 53a-28 [b] [9] and 54-128 [c]) explicitly authorize
   a defendant to be sentenced to a term of imprisonment followed by a
   period of special parole, provided that the combined term of the period
   of imprisonment and special parole do not exceed the statutory maxi-
   mum for the crime for which the defendant was convicted, and the
   defendant’s sentence of seven years incarceration followed by eight
   years of special parole did not exceed the maximum sentence of incarcer-
   ation for his conviction of possession of a controlled substance with
   intent to sell, which is punishable for up to fifteen years of incarceration
   for a first offense.
        Argued October 19—officially released November 20, 2018

                             Procedural History

   Substitute information charging the defendant with
the crimes of possession of a controlled substance with
intent to sell and criminal possession of a firearm,
brought to the Superior Court in the judicial district of
Waterbury, where the defendant was presented to the
court, Fasano, J., on a plea of guilty; judgment of guilty
in accordance with the plea; thereafter, the court denied
the defendant’s motion to correct an illegal sentence,
and the defendant appealed to this court. Affirmed.
  Chad Farrar,               self-represented,           the     appellant
(defendant).
  Sarah Hanna, assistant state’s attorney, with whom,
on the brief, was Maureen Platt, state’s attorney, for
the appellee (state).
                          Opinion

   PER CURIAM. The self-represented defendant, Chad
Lamar Farrar, appeals from the judgment of the trial
court denying his motion to correct an illegal sentence.
On appeal, the defendant claims that the court improp-
erly concluded that the sentence imposed on him for
a term of incarceration followed by a period of special
parole was authorized by statute and, therefore, was
not illegal. We affirm the judgment of the trial court.
  The following facts and procedural history underlie
the defendant’s appeal. On October 9, 2014, the defen-
dant pleaded guilty to possession of a controlled sub-
stance with intent to sell in violation of General Statutes
§ 21a-277 (a) and criminal possession of a firearm in
violation of General Statutes § 53a-217. The trial court
sentenced the defendant to a total effective term of
seven years of incarceration followed by eight years of
special parole.
   On February 27, 2017, the defendant filed a motion to
correct an illegal sentence, claiming that his sentence,
which included a term of imprisonment followed by a
period of special parole, was not authorized by statute
and, thus, violated his constitutional right against dou-
ble jeopardy. The court held a hearing on the defen-
dant’s motion on May 31, 2017. In a memorandum of
decision issued on June 7, 2017, the court denied the
defendant’s motion, concluding that ‘‘there is no author-
ity for the proposition that special parole constitutes a
separate sentence as opposed to a parole status and,
therefore, a double jeopardy violation . . . .’’ The
defendant appealed.
   On appeal, the defendant claims that the court
improperly denied his motion to correct an illegal sen-
tence, asserting that his sentence of seven years of
incarceration followed by eight years of special parole
is prohibited by statute because special parole is not a
definite term of imprisonment and that General Statutes
§ 53a-35a1 requires that a defendant be sentenced to a
definite term of imprisonment. He contends, therefore,
that the court illegally sentenced him to both a definite
term of imprisonment and a period of special parole in
violation of § 53a-35a.
   The issue raised by the defendant is the same one
he raised in his motion to correct an illegal sentence.
We have examined the record on appeal and the briefs
and arguments of the parties and conclude that special
parole is a status duly authorized by General Statutes
§ 53a-28 (b).2 We decline to adopt the defendant’s con-
struction of § 53a-35a, as that construction would con-
flict with § 53a-28 (b) (9) and General Statutes § 54-128
(c). Sections 53a-28 (b) (9) and 54-128 (c) explicitly
authorize a defendant to be sentenced to a term of
imprisonment followed by a period of special parole,
provided that the combined term of the period of impris-
onment and special parole do not exceed the statutory
maximum for the crime for which the defendant was
convicted.
   ‘‘It . . . is well established that, [i]n cases in which
more than one [statutory provision] is involved, we
presume that the legislature intended [those provisions]
to be read together to create a harmonious body of law
. . . and we construe the [provisions], if possible, to
avoid conflict between them.’’ (Internal quotation
marks omitted.) State v. Victor O., 320 Conn. 239, 248–
49, 128 A.3d 940 (2016).
  Here, the defendant received a definite period of
incarceration of seven years followed by a period of
eight years of special parole, and the combined terms
of imprisonment and special parole did not exceed the
maximum sentence of incarceration for his conviction
of possession of a controlled substance with intent to
sell pursuant to § 21a-277 (a), which is punishable for
up to fifteen years of incarceration for a first offense.
The defendant’s sentence, therefore, was explicitly
authorized by statute and does not constitute an illegal
sentence. Therefore, the trial court properly denied the
defendant’s motion to correct an illegal sentence.
      The judgment is affirmed.
  1
    General Statutes § 53a-35a titled, ‘‘Imprisonment for felony committed
on or after July 1, 1981. Definite sentence. Authorized term,’’ provides in
relevant part: ‘‘For any felony committed on or after July 1, 1981, the sentence
of imprisonment shall be a definite sentence and, unless the section of the
general statutes that defines or provides the penalty for the crime specifically
provides otherwise, the term shall be fixed by the court . . . .’’
  2
    General Statutes § 53a-28 (b) provides in relevant part: ‘‘Except as pro-
vided in section 53a-46a, when a person is convicted of an offense, the court
shall impose one of the following sentences . . . (9) a term of imprisonment
and period of special parole as provided in section 53-125e.’’ (Emphasis
added.)
  Pursuant to General Statutes § 54-128 (c), ‘‘[t]he total length of the term
of incarceration and term of special parole combined shall not exceed the
maximum sentence of incarceration authorized for the offense for which
the person was convicted.’’ See also General Statutes § 54-125e.